PER CURIAM.
Appellant, Everglades Memorial Hospital, Inc., d/b/a Everglades Regional Medical Center, sought at the trial and appellate levels the right to arbitrate pursuant to agreements that were the subject of a prior appeal. See Palm Beach Comity Health Care Dist. v. *857Everglades Memorial Hosp., Inc., 658 So.2d 577 (Fla. 4th DCA 1995). Because this court previously held that the agreements relied upon were void, the appellant has no contractual or other basis for the relief sought. Accordingly, the instant appeal is dismissed as moot.
DELL and STEVENSON, JJ., and MUIR, CELESTE, Associate Judge, concur.